Citation Nr: 0115403	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  98-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee injury.  

2.  Entitlement to an evaluation in excess of 30 percent for 
dermatophytosis, of the hands and feet and dermatitis, 
generalized.

3.  Entitlement to an effective date earlier than September 
28, 1994, for an increased rating for dermatophytosis, of the 
hands and feet and dermatitis, generalized.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The veteran and his child



ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from June 1981 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board herein notes that the procedural history provided 
below is set-forth to show the Board's careful review of 
issues indicated in the veteran's claims folder, and to 
conclude that the Board has jurisdiction only over the issues 
listed on the title page of this decision.  This is done 
because the veteran is unrepresented in this matter, and at 
his June 2000 personal hearing, and in many contention 
documents submitted for the file, it appears that he may 
believe that certain claims are on appeal that the Board 
actually has no jurisdiction to decide.  The only issue being 
decided by the Board is the one for an earlier effective 
date.  

Regarding the issue of entitlement to service connection for 
a left knee injury, the RO denied entitlement to service 
connection for the same in an August 27, 1995 rating 
decision.  The veteran was notified of that decision on May 
6, 1995.  In a VA Form 9, dated in January 1996, the veteran 
filed a notice of disagreement with the denial of service 
connection for a left knee injury.  At a personal hearing in 
February 1996, he indicated that he wanted to pursue the 
claim for the left knee.  The RO thereafter failed to issue 
the veteran a Statement of the Case (or SOC).  The RO is 
therefore required to issue the veteran a corresponding 
Statement of the Case.  38 C.F.R. § 20.201; Manlicon v. West, 
12 Vet. App. 238 (1999).  This issue is discussed further in 
the remand that follows this decision.  

Regarding entitlement to an evaluation in excess of 30 
percent for dermatophytosis, of the hands and feet and 
dermatitis, generalized, the RO, in a March 1995 rating 
decision, denied the veteran an evaluation in excess of zero 
percent for the same.  On March 24, 1995, the veteran was 
notified of the decision.  The RO accepted a letter from a 
Member of Congress, dated in September 1995, as the veteran's 
notice of disagreement with the March 1995 rating decision.  
In October 1995, the RO issued a SOC.  In February 1996, the 
veteran testified at a personal hearing, at which time he 
also signed a VA Form 9, and perfected his appeal to the 
Board.  In March 26, 1996, the RO issued a Supplemental 
Statement of the Case (SSOC), and a Hearing Officer's 
decision.  In October 1996, the RO issued a Supplemental 
Statement of the Case, which reflected an increased rating 
from zero to 10 percent for the skin disorder.  The veteran 
testified at a personal hearing in November 1997.  In January 
1998, the RO issued a Supplemental Statement of the Case 
which reflected the issue of an increased evaluation from 10 
to 30 percent for the veteran's skin disability.  In February 
1998, the veteran submitted a statement wherein he 
specifically indicated that he was not satisfied with the 
newly assigned 30 percent rating, and that he felt that a 
100 percent rating was assignable for his skin disability.  
In November 1999, the RO issued a Supplemental Statement of 
the Case, which reflected the issue of a rating in excess of 
30 percent for the dermatophytosis, hands and feet and 
dermatitis.  The Board has jurisdiction of this matter upon 
which a timely appeal was perfected, and further discussion 
on an increased rating for the veteran's skin disability is 
discussed in the remand which follows this decision.  

Regarding an earlier effective date, on January 20, 1998, the 
veteran was notified that his skin disability rating was 
increased from 10 to 30 percent disabling.  In February 1998, 
he filed a notice of disagreement with the effective date 
assigned for the 30 percent evaluation.  On September 14, 
1998, the RO issued a Statement of the Case regarding 
entitlement to an earlier effective date.  In November 1998, 
the veteran submitted VA Form 9, and perfected an appeal on 
entitlement to an earlier effective date for the assignment 
of 30 percent evaluation for his skin disability.  

Regarding a claim for TDIU, in an April 1999 rating decision, 
the RO denied the veteran's claim for TDIU.  With a statement 
received from the veteran in October 1999, he submitted a 
document showing that he was permanently disabled for student 
loan cancellation purposes, because he was unable to remain 
gainfully employed.  The Board construes this statement and 
supporting evidence as a notice of disagreement with the 
claim for TDIU, and the RO is therefore required to issue the 
veteran a corresponding statement of the case.  38 C.F.R. 
§ 20.201; Manlicon v. West, 12 Vet. App. 238 (1999).  This 
issue is discussed further in the remand that follows this 
decision.  

In a March 23, 1999 rating decision, service connection for 
an anxiety disorder, secondary to the veteran's service-
connected skin condition, service connection for migraine 
headaches, service connection for asthma, and service 
connection for bursitis, claimed as skeletal frame aches and 
cracks, were denied.  While the veteran was not notified by 
the RO of the decision until April 6, 1999, his 
representative, in a VA Form 646, received March 24, 1999, 
filed a formal disagreement with the March 23, 1999 rating 
action, and specifically identified that the disagreement was 
with all of the issues included in the March 23, 1999 rating 
action.  On November 30, 1999, the RO issued a Statement of 
the Case as to all of the issues listed in the March 23, 199 
rating decision; albeit it was entitled "Supplemental" 
Statement of the Case.  The veteran thereafter had until 
April 6, 2000, one year after notification of the March 23, 
1999 rating decision, or until January 30, 2000, 60 days from 
the issuance of the SOC, to perfect an appeal on these 
issues.  On January 24, 2000, the veteran submitted a 
statement wherein he stated "I wish to include a claim for 
psychological condition s/c;" indicated that he had been 
treated at VA for a knee and ankle disorder; indicated that 
he wanted to review the claims folder; and stated that he 
revoked his power of attorney for any and all organizations 
representing him.  The Board acknowledges that while the 
veteran mentioned a psychological condition, even the most 
liberal reading of the veteran's January 2000 statement 
cannot be construed as a substantive appeal for a claim for 
entitlement to service connection for an anxiety disorder, 
secondary to the veteran's service-connected skin condition.  
Therefore, the issue of service connection for an anxiety 
disorder and the issues of  service connection for migraine 
headaches, asthma, and bursitis, respective, have not been 
perfected for appeal before the Board. See 38 C.F.R. 
§ 20.2020 (2000).  

In a November 22, 1999 rating decision, service connection 
for post-traumatic stress disorder was denied.  The veteran 
was notified of the decision on December 6, 1999.  Nothing in 
the veteran's subsequent contention documents, letter to the 
President of the United States, or testimony at a personal 
hearing in June 2000, can be construed as a notice of 
disagreement with the RO's November 1999 rating action.  

In an April 27, 1995 rating decision, the RO denied the 
veteran entitlement to service connection for a stomach 
disorder, and for an eye injury.  A notice was sent out by 
the RO to the veteran on May 6, 1995, wherein the RO did not 
reference these two disorders, but appeared to specifically 
reference other disorders denied in the April 27, 1995 rating 
decision, and to generally reference the April 27, 
1995 rating decision, although not by date.  The veteran 
testified at a personal hearing and asked that he could 
appeal the issues for a stomach disorder and an eye injury.  
At that time he submitted a VA Form 9, and therein made an 
argument in reference to an alleged stomach disorder.  The 
Board accepts the veteran's testimony at the February 1996 
personal hearing as his notice of disagreement with the 
denial of claims for entitlement to service connection for a 
stomach disorder and for an eye injury.  On March 26, 1996, 
the RO issued a Hearing Officer's decision and a SOC 
regarding whether the claims for service connection for a 
stomach disorder and an eye injury were well grounded.  In 
August 1996, the veteran submitted argument on those matters 
in a VA Form 646, Statement of Accredited Representation in 
Appealed Case.  This document is not construed as a timely 
substantive appeal, since it came in past the one year time 
period to file an appeal (April 27, 1996) and after 60 days 
from the issuance of a SOC (May 26, 1996).  Accordingly, the 
issues of entitlement to service connection for a stomach 
disorder and an eye disorder are not under the jurisdiction 
of the Board at this time.  

In a March 20, 1995, rating decision, the RO found that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for residuals of 
a left ankle sprain; which had been finally denied in March 
1987 rating action.  The veteran was notified of the same on 
March 24, 1995.  In a VA Form 9, dated in January 1996, the 
veteran filed a notice of disagreement with this rating.  He 
testified about this issue at his February 1996 personal 
hearing.  In a March 26, 1996 SOC and Hearing Officer's 
decision, the RO denied reopening of the claim for service 
connection for a left ankle condition.  Again, the veteran's 
August 1996 VA Form 646 contained argument on the issue of 
new and material evidence, but was not timely.  In an April 
15, 1999, Report of Contact, internal notes from the RO 
indicate that the veteran's claim for a left ankle injury 
should be re-reviewed because when he was denied entitlement 
to service connection, his service medical records were 
incorrectly filed under a different social security number.  
In a November 1999 rating decision, the RO confirmed that new 
and material evidence adequate to reopen the claim for left 
ankle sprain had not been submitted.  There was no indication 
in the November 1999 rating decision, that the RO 
reconsidered the veteran's claim based upon review of service 
medical records.  This matter is referred to the RO for the 
appropriate action and development.  

Next, the Board notes that the veteran has consistently 
contended and testified that his children were born with 
"some sort of congenital defect."  He brought his son to his 
personal hearing in June 2000, in order to point out certain 
defects.  The veteran speculates that these unspecified 
defects are secondary to alleged chemical exposure in 
service.  While this veteran did not have service during the 
Vietnam era, see 38 U.S.C.A. § 1805 and 38 C.F.R. § 3.814; 65 
Fed. Reg. 35,280-83 (June 2, 2000) (recent amendments) 
(entitlement to a monetary allowance for a child suffering 
from spina bifida, on the basis of a veteran's service in 
Vietnam, may be awarded), his allegations regarding birth 
defects of his children have yet to be addressed by the 
originating agency.  Therefore, the matter is referred to the 
RO for consideration, clarification, and initial 
adjudication, as appropriate.  

Lastly, and as also referenced above, the RO reported in a VA 
Form 119, Report of Contact, dated on April 15, 1999, that 
the veteran had 2 claims folders in the VA system, and that 
it was possible that the veteran's military medical records 
were originally filed in another person's claims folder.  
Further notations in the file reveal that the veteran's two 
claims folders, including service medical records, were 
incorporated into a 2 volume set of claims folders under the 
correct social security number for this veteran.  Indeed, the 
Board has reviewed two claims folders, including contentions, 
medical records, service medical records, hearing 
transcripts, and a VHS video, in conjunction with the 
veteran's appeal.  


FINDINGS OF FACT

1.  On September 28, 1994, the veteran stated in writing that 
he wanted an increased evaluation for his service-connected 
skin disability. 

2.  A private medical record dated on October 7, 1996 
revealed that it was factually ascertainable that the 
veteran's skin disability had increased in severity. 

3.  In January 1998, the RO granted a 30 percent evaluation 
for the veteran's service-connected skin disability, 
effective September 28, 1994. 

4.  It is not factually ascertainable that an increase in the 
veteran's service-connected skin disability had occurred 
within the year prior to September 28, 1994.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 28, 
1994, for a 30 percent rating for dermatophytosis, of the 
hands and feet and dermatitis, generalized have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.160, 3.400 (1998).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 4, 114 Stat.  2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
U.S.C.A. § 5110(a) and (b); 38 C.F.R. §§ 3.1(b), 3.155, 3.400 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims  
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat.  
2096 (2000).  Review of the claims folder reveals that the 
RO's actions comply with the new statutory provisions.  In 
particular, the veteran has not identified any records of 
treatment that predate those currently attached to the claims 
folder.  Therefore, he has not identified any other piece of 
evidence that would be relevant to his claim for an earlier 
effective date for the increased rating.  In addition, with 
respect to the claim discussed below, there is no indication 
that the Board's present review will result in any prejudice 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94  
(1993).

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 1991);  
38 C.F.R. § 3.400 (2000).  An increase in disability 
compensation may be granted from the earliest date on which 
it is factually ascertainable that an increase in disability 
occurred if the claim for an increase is received within one 
year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action indicating an intent to apply for VA 
benefits from a claimant or representative may be considered  
an informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

A rating decision becomes final if the veteran does not  
timely perfect an appeal of the decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.302.  Previous determinations 
that are final and binding, including decisions of degree of 
disability, will be accepted as correct in the absence of 
clear and unmistakable error.  38 C.F.R. § 3.105(a).  In 
order to reasonably raise a claim of clear and unmistakable 
error, the claimant must provide some degree of specificity 
as to what the alleged error is.  In addition, the claimant 
must offer some persuasive reasons as to why the result would  
have been manifestly different but for the alleged error, 
unless it is the kind of error that, if true, would be clear 
and unmistakable on its face.  Baldwin v. West, 13 Vet. App. 
1, 5 (1999); Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  
Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  

The primary focus in rating disabilities is on functional 
impairment.  38 C.F.R. § 4.10 (2000).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2000).

The Court has held that, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  At the time of an initial 
rating, separate, or staged, ratings can be assigned for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

By analogy, the RO has rated the veteran's service-connected 
dermatophytosis of the hands and feet and dermatitis, 
generalized 30 percent disabling under Diagnostic Code 7813.  
Skin disorders listed at 38 C.F.R. § 4.118,  Diagnostic Codes 
7807 through 7819 (including Diagnostic Code 7813 for 
dermatophytosis and Diagnostic Code 7817 for dermatitis, 
exfoliativa), are rated as for eczema.  38 C.F.R. §§ 4.20, 
4.118.  Eczema manifested by exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
warrants a 10 percent rating.  Eczema manifested by exudation 
or constant itching, extensive lesions, or marked 
disfigurement, warrants a 30 percent rating.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7813, 7817.

In this case, the veteran asserts entitlement to an earlier 
effective date by claiming that the service-connected 
disability met the criteria for a higher rating at the time 
of his initial claim in 1986.  Review of the claims folder 
reveals that the RO established service connection and the 
noncompensable rating for dermatophytosis, hands and feet in 
a March 1987 rating decision.  The Board notes that the 
noncompensable rating was assigned to the veteran because 
active scaling was not confirmed by the medical evidence then 
of record.  The veteran was notified of the decision on March 
26, 1987.  He submitted additional evidence and in a May 
1987 rating action, the RO confirmed its earlier decision to 
assign a noncompensable rating.  The veteran was notified of 
the decision on May 27, 1987.  However, he failed to perfect 
an appeal of that rating action.  Therefore, the May 1987 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.302.

The RO received the veteran's claim for an increased rating 
for his service-connected skin disability on September 28, 
1994.  A review of the materials received after the notice 
given to the veteran on May 27, 1987 reveals only one 
communication from the veteran.  That communication was a 
statement from the veteran, received by the RO on September 
27, 1994, wherein he requested a copy of his VA rating 
decision because he needed to obtain a patient identification 
card for priority treatment.  There is no communication from 
the veteran or his representative indicating a desire for an 
increased disability rating for his skin disability until 
next day, on September 28, 1994, when the RO received the 
veteran's request for an increased rating and further VA 
medical examination.  38 C.F.R. §§ 3.1(p), 3.155(a).  
Accordingly, the effective date for the award of a 30 percent 
rating may be earlier than September 28, 1994 only if 
entitlement to the increase is factually ascertainable within 
the one-year period before that date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  However, review of 
the claims folder does not reveal any medical evidence 
showing the status of the veteran's dermatophytosis, hands 
and feet from September 1993 to September 1994.  Id.  That 
is, the Board is unable to find any medical evidence that 
would enable a finding of fact that the veteran's skin 
disability had increased in severity in the year before 
September 28, 1994.

What is shown in the record is that the veteran testified at 
a personal hearing in February 1996, and therein the veteran 
also claimed entitlement to service connection for a rash 
that affected his whole body, which he specifically claimed 
was due to chemical sensitivity.  A June 1996 medical record 
showed that the veteran had marked scaling of the hands and 
distal arms, with marked redness throughout the whole body.  
There was onycholysis of the toenails with some maceration 
between the toes with scaling.  The diagnosis was dermatitis, 
possibly chemically induced versus atopic dermatitis.  In a 
September 1996 addendum to Hearing Officer's decision, 
service connection was granted for a skin condition over the 
entire body, and the veteran's service-connected disability 
was reclassified to "dermatophytosis, hands and feet and 
dermatitis, whole body."  At that time, a 10 percent 
evaluation was granted, effective September 28, 1994, the 
date of receipt of the veteran's claim for increase.  

Also in September 1996, the veteran submitted color 
photographs of his feet and dermatitis, whole body.  A report 
of October 7, 1996, from the veteran's private physician 
included a comment that the veteran had multiple skin lesions 
on multiple parts of his body.  With this information, the RO 
in a January 1998 rating decision resolved all reasonably 
doubt in the veteran's favor, an increased his disability 
evaluation, from 10 to 30 percent disabling, effective 
September 28, 1994, the date of receipt of the claim.  

Therefore, it appears that entitlement to the increased 
rating for the veteran's skin disability is factually 
ascertainable as of October 7, 1996, when medical records 
confirmed that the veteran had skin lesions and constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  The date of receipt of the veteran's claim is 
September 28, 1994.  The rule for effective dates is that the 
later of the two dates (here October 7, 1996), between the 
date of receipt and the date it is factually ascertainable 
that the increase occurred, is the effective date of the 
increase.  However, since the RO has already assigned 
September 28, 1994, the date of receipt of the veteran's 
claim for increase as the effective date for the assignment 
of 30 percent for his skin disability, the Board is left to 
determine only whether he is entitled to an effective date 
earlier than that assigned by the RO.  In this case, the 
veteran is clearly not entitled to an effective date earlier 
than September 28, 1994 for his skin disability, as there is 
no evidence in the file showing that a claim was received any 
earlier than September 28, 1994, or that the veteran had 
treatment within one year prior to the effective date.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an effective date for a 30 percent rating 
for dermatophytosis, hands and feet and dermatitis, 
generalized earlier than September 28, 1994.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat.  
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C.  
§ 5107); 38 U.S.C.A. § 5110(a) and (b); 38 C.F.R. §§ 3.1(b), 
3.155, 3.400.

Lastly, considering the communications by the veteran, the 
Board does not find any allegation of clear and unmistakable 
error in the prior, final rating action.  In his February 28, 
1998 notice of disagreement, the veteran is essentially 
claiming that the RO should have assigned a compensable 
rating for the skin disability December 1986 because he felt 
that his disability was as severe then as it is now.  The 
Board finds that such an assertion expresses no more than 
disagreement as to how the RO weighed or evaluated the 
evidence, which does not amount to a claim of clear and 
unmistakable error.  See Baldwin, 13 Vet. App. at 5;  
Shockley v. West, 11 Vet. App. 208, 214 (1998).  Absent a 
more specific allegation of error, the Board finds no basis 
to refer to the RO a claim for clear and unmistakable error.  



ORDER

An effective date earlier than September 28, 1994, for an 
increased rating for dermatophytosis, of the hands and feet 
and dermatitis, generalized is denied.


REMAND

As was indicated in detail in the introduction, for the 
issues of entitlement to service connection for a left knee 
injury and entitlement to TDIU, the Board finds that there is 
written communication that can be construed as timely notice 
of disagreement with the indicated rating actions with 
respect to these two issues.  See 38 C.F.R. §§ 20.201, 
20.302(a)).  A statement of the case addressing these two 
issues has not yet been issued, and a remand is necessary for 
this purpose.  Manlicon v. West, 12 Vet. App. 238 (1999).

Secondly, as discussed briefly above in the "Duty to 
Assist" section, the VCAA brought about significant changes 
in the law with respect to the duty to notify and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims  Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart  (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v.  Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A(a)).  Specifically, in a 
disability compensation claim, the VCAA provides that the 
duty to assist includes obtaining records of relevant VA 
medical treatment.  Veterans Claims Assistance Act of 2000,  
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000)  
(to be codified at 38 U.S.C. § 5103A(c)).  In addition, the 
duty to assist in claims for increased disability 
compensation generally includes the conduct of a thorough and  
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  Where the veteran claims that his 
condition is worse than when previously rated, VA's duty to 
assist includes providing a new examination.  Weggenmann v.  
Brown, 5 Vet. App. 281, 284 (1993) (citing Proscelle v. 
Derwinski, 2 Vet. App 629 (1992)).

Regarding the issue of entitlement to an evaluation in excess 
of 30 percent for dermatophytosis, of the hands and feet and 
dermatitis, generalized, the Board finds that a remand is 
required in this case for compliance with the new VCAA 
provisions.  In an effort to assist the RO, the Board has 
reviewed the claims file and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken.  

While the veteran has submitted many photographs depicting 
the severity of his service-connected skin disability, he has 
not had a thorough and contemporaneous VA examination, and 
that he was last examined privately for this condition in 
October 1996.  Therefore, the Board is of the opinion that 
additional development of the record is needed to enable the 
Board to render a final determination.  See  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Specifically, the veteran 
should be afforded a VA dermatology examination. 

The case is REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Pursuant to Manlicon v. West, 12 Vet. 
App. 238 (1999), a statement of the case 
addressing the issues of entitlement to 
service connection for a left knee 
injury, and entitlement to TDIU has not 
yet been issued, and the RO is instructed 
to send the veteran a Statement of the 
Case, and inform him of his appellate 
rights, as it regards these two issues.  

3.  The veteran should be afforded a VA 
dermatology examination to determine the  
current status of his service-connected 
skin disablity.  The claims folder and a 
copy of this Remand should be made 
available to and reviewed by the examiner 
during the course of the evaluation.  The 
examiner should state whether such a 
review was completed.  All necessary 
tests and studies should be performed and 
all findings must be reported in detail. 

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim.

5.  The RO must review the claims file  
and ensure that all other notification 
and  development action required by the  
Veterans Claims Assistance Act of 2000,  
Pub. L. No. 106-475 is completed.  In  
particular, the RO should ensure  
compliance with the new notification  
requirements and development procedures  
contained in sections 3 and 4 of the Act  
(to be codified as amended at 38 U.S.C.  
§§ 5102, 5103, 5103A, and 5107). 

6.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

7.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The appellant, who is the veteran in this case, has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 


